187 Mich. App. 142 (1991)
466 N.W.2d 352
SZYMCZAK
v.
HOLLAND COMMUNITY HOSPITAL
PELAEZ
v.
HAVEN-BUSCH COMPANY
Docket Nos. 119649, 120985.
Michigan Court of Appeals.
Decided January 22, 1991, at 9:45 A.M.
Lacey & Jones (by Laurel A. Stuart), for Holland Community Hospital.
Cholette, Perkins & Buchanan (by Kenneth L. Block), for Haven-Busch Company and Liberty Mutual Insurance Company.
Frank J. Kelley, Attorney General, Gay Secor Hardy, Solicitor General, and Glenn W. House, Jr., Special Assistant Attorney General, for Second Injury Fund.
Before: MICHAEL J. KELLY, P.J., and GRIBBS and SHEPHERD, JJ.
MICHAEL J. KELLY, P.J.
These consolidated appeals involve the application of 1985 PA 103, which, effective July 30, 1985, reduced from 104 to 52 the number of weeks of employer liability for disability benefits paid to a vocationally handicapped employee.
MCL 418.921; MSA 17.237(921) states, in part, that a person certified as vocationally handicapped shall be compensated for a personal injury arising out of and in the course of employment and resulting in death or disability. However, § 921 also limits the period of employer liability. The statute was amended by 1985 PA 103 to reduce the period *144 of liability from 104 to 52 weeks. The amendment was made immediately effective July 30, 1985.
The plaintiffs in these cases were hired by their respective employers and became certified as vocationally handicapped before the July 30, 1985, amendment of § 921. Plaintiff Szymczak became disabled because of a work-related injury which occurred on July 14, 1984, while plaintiff Pelaez's disabling injury occurred on January 31, 1986. The magistrate in each case awarded benefits, but determined that the employers were to be reimbursed for payments exceeding the fifty-two week limit which were made after July 30, 1985. The Workers' Compensation Appellate Commission affirmed in both cases, concluding that the magistrate's application of the amendment was prospective and, therefore, proper. The Second Injury Fund appeals by leave granted, claiming that the commission improperly applied the amendment retroactively and that the amendment as applied violates the Contract Clause, US Const, art I, § 10; Const 1963, art 1, § 10.
The fund first asserts that the statute was in fact applied retroactively because it imposed a new obligation on the fund with respect to transactions and considerations already passed. An argument similar to this was asserted in Grogan v Manistique Papers, Inc, 154 Mich App 454; 397 NW2d 825 (1986). In that case the Second Injury Fund sought reimbursement from the plaintiff for benefits paid after the effective date of an amendment of MCL 418.531; MSA 17.237(531). The amended statute permitted the fund to obtain reimbursement from an injured employee's third-party recovery. There, the plaintiff was injured prior to the amendment's effective date, but secured a third-party settlement after the amendment became effective. It was the plaintiff's position that any *145 obligation placed on him to repay benefits would be a retroactive application of the statute because his injury occurred before the amendment became effective. This Court rejected the plaintiff's position, noting that merely because some of the requisites for a statute's application are drawn from the time antedating its passage does not mean the statute is operating retrospectively. Id., p 460, citing Franks v White Pine Copper Division, Copper Range Co, 422 Mich 636; 375 NW2d 715 (1985), and Hughes v Judges' Retirement Bd, 407 Mich 75; 282 NW2d 116 (1979). The Grogan Court concluded that the fund's right to reimbursement could be prospectively applied to recoveries occurring after the effective date of the amendment regardless of the date of injury.
In Franks, supra, pp 652-653, the Supreme Court held that while the application of the coordination of benefits provision, MCL 418.354; MSA 17.237(354), may involve an antecedent event, such as an injury occurring before the effective date of the amendatory act, the coordination of benefits as applied to payments for periods after the amendment date constituted a prospective application of the statute. See also Hughes, supra, p 86; Clark v Chrysler Corp, 377 Mich 140, 147-148; 139 NW2d 714 (1966).
Here, the application of § 921 may include some antecedent events, but the statute was applied only to disability payments accruing after July 30, 1985. The fund's liability increased only after the effective date of the amendatory act. We therefore find that the amendment was not applied retroactively.
We next turn to the fund's argument that the amendment as applied violates the Contract Clause, US Const, art I, § 10; Mich Const 1963, art 1, § 10. The fund asserts that any legislative *146 amendment changing the fund's responsibility for reimbursement is an unconstitutional infringement upon existing vested rights. However, the Supreme Court has repeatedly held that benefits and liabilities arising out of the workers' compensation statute do not create rights protected by the Contract Clause. Romein v General Motors Corp, 436 Mich 515, 533; 462 NW2d 555 (1990); Selk v Detroit Plastic Products, 419 Mich 1, 12; 345 NW2d 184 (1984); Lahti v Fosterling, 357 Mich 578; 99 NW2d 490 (1959).
Affirmed.